Citation Nr: 1519678	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right calf disability, as secondary to service-connected bilateral pes planus with hammertoes and degenerative joint disease of bilateral feet and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1992. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's right calf disability was caused by his service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for a right disability on a secondary basis, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). In this case, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted on a direct or secondary basis.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he has muscle atrophy in his right calf as the result of surgery he had while in service to correct his service-connected bilateral pes planus. 

Among the Veteran's service-connected disorders are various right lower extremity disabilities, including arthrosis of the right knee, bilateral pes planus with hammertoes and degenerative joint disease of both feet and status post-reconstructive surgery of the right foot, and right hip degenerative joint disease. 

In March 2012 the Veteran received a VA medical examination for his right calf disability. The medical examination report was unclear on whether or not the examiner believed the Veteran had a current right calf disability. In February 2013 the examiner provided an addendum stating that the Veteran did not have a right calf disability.  

In April 2013 the Veteran submitted an undated private medical opinion from Dr. L.B., the Veteran's treating chiropractor. Dr. L.B. stated that the Veteran had right calf muscle atrophy, which was caused by the Veteran's limited range of motion in his right foot and ankle caused by pes planus and the corrective surgery of the pes planus.

The evidence is in relative equipoise. Affording the Veteran the benefit of the doubt as required by law, it appears that the Veteran has right calf muscle atrophy, that  may have been caused by his various right and bilateral lower extremity disorders. The Board will therefore grant service connection for a right calf disorder. 

However, the Veteran has argued that a separate compensable rating is warranted. See substantive appeal, received April 2013. 

The question of an appropriate disability rating is separate from the question of service connection. While service connection is presently granted, the Board expresses no opinion regarding the severity of the right calf symptomatology. The RO will therefore assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

In determining the appropriate disability rating, the RO will consider all applicable laws as to this separate consideration. Compare 38 C.F.R. § 4.14 (the evaluation of the " same disability " or the " same manifestation " under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155  and 38 C.F.R. § 4.14 , it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 

(ORDER ON NEXT PAGE)







ORDER

Service connection for a right calf disability, as secondary to service connected bilateral pes planus with hammertoes and degenerative joint disease of bilateral feet and ankles is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


